        Case 5:18-cv-06164-EJD Document 31 Filed 01/09/19 Page 1 of 6



 1   DAVID H. KRAMER, SBN 168452                  JOHN A. YANCHUNIS (pro hac vice)
     WILSON SONSINI GOODRICH &                    MORGAN & MORGAN
 2   ROSATI                                       COMPLEX LITIGATION GROUP
     Professional Corporation                     201 N. Franklin Street, 7th Floor
 3
     650 Page Mill Road                           Tampa, Florida, 33602
 4   Palo Alto, CA 94304-1050                     Telephone: (813) 223-5505
     Telephone: (650) 493-9300                    Facsimile: (813) 223-5402
 5   Facsimile: (650) 565-5100                    Email:      jyanchunis@ForThePeople.com
     Email:       dkramer@wsgr.com
 6                                                Attorneys for Plaintiffs Matt Matic and
     Attorneys for Defendants                     Zak Harris
 7
     Google LLC and Alphabet Inc.
 8                                                IVY NGO, SBN 249860
                                                  FRANKLIN D. AZAR & ASSOCIATES
 9                                                14426 East Evans Avenue
                                                  Aurora, CO 80014
10                                                Telephone: (303) 757-3300
11                                                Facsimile: (720) 213-5131
                                                  Email:      ngoi@fdazar.com
12
     [Additional counsel listed on                Attorneys for Plaintiffs Charles Olson and
13   signature page]                              Eileen M. Pinkowski
14                                UNITED STATES DISTRICT COURT
15                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16   MATT MATIC, an individual and California )        CASE NO.: 5:18-cv-06164-EJD
     Resident and ZAK HARRIS, an individual   )
17   and Florida Resident,                    )
                                              )        JOINT STIPULATION TO
18                 Plaintiffs,                )        CONSOLIDATE CASES AND
                                              )        [PROPOSED] ORDER
19          v.                                )
                                              )        Judge:      Hon. Edward J. Davila
20   GOOGLE, INC. and ALPHABET, INC.,         )        Date Filed: October 8, 2018
                                              )        Lead Counsel Hearing: March 23, 2019
21                 Defendants.                )        Trial Date: None set                    dfsd
                                              )
22
     CHARLES OLSON, an individual and         )        CASE NO.: 5:18-cv-06365-EJD
23   Colorado Resident, and EILEEN M.         )
     PINKOWSKI, an individual and Colorado    )
24   Resident                                 )
                                              )        Judge:      Hon. Edward J. Davila
25                  Plaintiffs,               )        Date Filed: October 17, 2018
                                              )        Lead Counsel Hearing: March 23, 2019
26          v.                                )        Trial Date: None set                    dfsd
                                              )
27   GOOGLE, INC. and ALPHABET, INC.,         )
                                              )
28                  Defendants.               )
                                              )
     JOINT STIPULATION TO CONSOLIDATE CASES
     CASE NO.: 5:18-CV-06164-EJD
         Case 5:18-cv-06164-EJD Document 31 Filed 01/09/19 Page 2 of 6



 1
            Pursuant to Civil Local Rule 7-12, the undersigned parties, by and through their
 2
     respective counsel, hereby stipulate as follows:
 3
            WHEREAS plaintiffs Matt Matic and Zak Harris filed suit against Google LLC and
 4
     Alphabet, Inc. in Case No. 5:18-cv-06164-EJD (the “Matic” action);
 5
           WHEREAS plaintiffs Charles Olson and Eileen M. Pinkowski filed suit against Google
 6                                                    EJD
     LLC and Alphabet, Inc. in Case No. 5:18-cv-06365-NMC (the “Olson” action);
 7
            WHEREAS all parties agree that these two actions meet the standard for consolidation as
 8
     set forth in Federal Rule of Civil Procedure 42(a) as they contain common questions of law and
 9
     fact. The parties further agree that consolidation of these actions will promote efficiency and
10
     avoid the possibility of inconsistent judgments;
11
            WHEREAS the plaintiffs further agree that appointment of Interim Class Counsel under
12
     Federal Rule of Civil Procedure 23(g) will promote efficiency in this litigation, and plaintiffs’
13
     counsel in Matic and Olson filed such a motion on December 19, 2018, (Doc. No. 27), which
14
     Defendants did not oppose. (Doc. No. 29);
15
            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the undersigned
16
     parties, through their respective counsel and subject to the Court’s approval that Matic and Olson
17
     shall be consolidated into a single action for all purposes under Federal Rule of Civil Procedure
18
     42(a), with all further filings to be made in Case No. 5:18-cv-06164-EJD, which shall bear the
19
     following caption: In re Google Plus Profile Litigation, and the Olson case shall be
20
     administratively closed;
21
            FURTHER, a single Consolidated Complaint shall be filed within 28 days following the
22
     Court’s order consolidating Matic and Olson into In re Google Plus Profile Litigation.;
23
            FURTHER, the parties agree that the filing of the Consolidated Complaint obviates the
24
     need for any defendants to respond to any currently pending complaints, and therefore any
25
     deadlines to respond to those complaints are vacated and the following consolidated schedule
26
     shall be entered:
27

28
                                                        -2-
     JOINT STIPULATION TO CONSOLIDATE
     CASE NO.: 5:18-CV-06164-EJD
        Case 5:18-cv-06164-EJD Document 31 Filed 01/09/19 Page 3 of 6



 1          • the deadline to file a motion to dismiss the Consolidated Complaint shall be 35 days

 2            after the Consolidated Complaint is filed;

 3          • the deadline to file any opposition to a motion to dismiss shall be 35 days after a motion

 4            to dismiss is filed;

 5          • the deadline to file any reply in support of a motion to dismiss shall be 21 days after an

 6            opposition is filed;

 7          FINALLY, any currently scheduled matters in Matic and Olson and any related deadlines

 8   (e.g. deadlines under Federal Rules 16 and 26) are VACATED and the Court will issue a new

 9   scheduling order following the filing of the Consolidated Complaint.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    -3-
     JOINT STIPULATION TO CONSOLIDATE
     CASE NO.: 5:18-CV-06164-EJD
        Case 5:18-cv-06164-EJD Document 31 Filed 01/09/19 Page 4 of 6



 1   Dated: January 8, 2019                  Respectfully submitted,

 2   MORGAN & MORGAN COMPLEX                 WILSON SONSINI GOODRICH & ROSATI
     LITIGATION GROUP                        Professional Corporation
 3
     By: /s/ John A. Yanchunis               By:    /s/ David H. Kramer
 4   John A. Yanchunis                       David H. Kramer
     Ryan J McGee                            Maura L. Rees
 5   Jonathan B. Cohen                       Samuel J. Reed Dippo
     201 N. Franklin St                      650 Page Mill Road
 6   7th Floor                               Palo Alto, CA 94304-1050
     Tampa, FL 33062                         Telephone: (650) 493-9300
 7   Telephone:    (813) 223-5505            Facsimile: (650) 565-5100
     Facsimile:    (813) 223-5402            dkramer@wsgr.com
 8   jyanchunis@forthepeople.com             mrees@wsgr.com
     rmcgee@forthepeople.com                 sreeddippo@wsgr.com
 9   jcohen@forthepeople.com
                                             WILSON SONSINI GOODRICH & ROSATI
10   CLAYEO C. ARNOLD                        Professional Corporation
     A Professional Law Corporation
11                                           Wendy Waszmer
     Clayeo C. Arnold                        1301 Avenue of the Americas
12   Joshua H. Watson                        40th Floor New York, NY 10019
     865 Howe Avenue                         Telephone: (212) 497-7726
13   Sacramento, California 95825            Facsimile: (212) 999-5899
     Telephone: (916) 777-7777               wwaszmer@wsgr.com
14   Facsimile: (916) 924-1829
     carnold@justice4you.com                 Attorneys for Defendants
15   jwatson@justice4you.com                 Google LLC and Alphabet Inc.

16   Attorneys for Plaintiffs
     Matt Matic and Zak Harris
17

18   FRANKLIN D. AZAR & ASSOCIATES

19   By: /s/ Ivy Ngo
     Ivy Ngo
20   14426 East Evans Avenue
     Aurora, CO 80014
21   Telephone: (303) 757-3300
     Facsimile: (720) 213-5131
22   ngoi@fdazar.com

23   Attorneys for Plaintiffs
     Charles Olson and Eileen M. Pinkowski
24

25

26
27

28
                                             -4-
     JOINT STIPULATION TO CONSOLIDATE
     CASE NO.: 5:18-CV-06164-EJD
         Case 5:18-cv-06164-EJD Document 31 Filed 01/09/19 Page 5 of 6



 1                                 CIVIL L.R. 5-1(i)(3) ATTESTATION
 2          I, John A. Yanchunis, am the ECF user whose ID and password are being used to file this

 3   JOINT STIPULATION TO CONSOLIDATE. In compliance with Civil Local Rule 5-1(i)(3), I

 4   hereby attest that the other signatories have concurred in this filing.

 5   Dated: January 8, 2019                  By:    John A. Yanchunis

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      -5-
     JOINT STIPULATION TO CONSOLIDATE
     CASE NO.: 5:18-CV-06164-EJD
         Case 5:18-cv-06164-EJD Document 31 Filed 01/09/19 Page 6 of 6



 1                                        [PROPOSED] ORDER

 2          Pursuant to stipulation, and good cause appearing, IT IS ORDERED:

 3          The cases Matic, et al. v. Google, LLC, et al, No. 5:18-cv-06164-EJD and Olson, et al. v.

 4   Google, LLC, et al., No. 5:18-cv-06365-EJD, are hereby CONSOLIDATED;

 5          IT IS FURTHER ORDERED that Plaintiffs shall file their Consolidated Complaint

 6   within 28 days of this Order;

 7          IT IS FURTHER ORDERED that Defendants shall file their Motion to Dismiss (or other

 8   responsive pleadings) to Plaintiffs’ Consolidated Complaint within 35 days of Plaintiffs filing the

 9   Consolidated Complaint;

10          IT IS FURTHER ORDERED that Plaintiffs shall file their response to Defendants’

11   Motion to Dismiss (or other responsive pleadings, if necessary), within 35 days of Defendants

12   filing of same;

13          IT IS FURTHER ORDERED that Defendants shall reply to Plaintiffs’ response to

14   Defendants’ Motion to Dismiss (or other responsive pleadings, if necessary), within 21 days after

15   that opposition is filed; and

16          IT IS FURTHER ORDERED that any currently-scheduled matters are VACATED, and

17   the Court will issue a new scheduling order following the filing of Plaintiffs’ Consolidated

18   Complaint. The case management conference scheduled for January 31, 2019 is continued to

19   April 4, 2019 at 10:00 a.m. The parties' joint case management statement must be filed no later

20   than March 25, 2019.
21                                                         ____________________________
                                                                 Hon. Edward J. Davila
22                                                               U.S. District Judge

23

24

25

26
27

28
                                                     -6-
     JOINT STIPULATION TO CONSOLIDATE
     CASE NO.: 5:18-CV-06164-EJD
